Citation Nr: 1644125	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  11-03 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent disabling for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel




INTRODUCTION

The Veteran served on active military duty from November 1969 to June 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Regional Office (RO of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.

In September 2011, the Board remanded the Veteran's claims.  In a September 2012 rating decision, the RO awarded the Veteran a 50 percent disability rating for his PTSD effective July 24, 2012.

In a June 2014 Board decision, an evaluation of 50 percent disabling, and no higher, for the entire period on appeal was granted and the claim for TDIU was denied.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2015 Memorandum Decision the Court vacated the Board's decision with regard to the denial of entitlement to an evaluation in excess of 50 percent for PTSD and TDIU, and remanded for further consideration.


FINDINGS OF FACT

1.  During the period on appeal the Veteran's PTSD manifested suicidal ideation by history, sleep impairment, nightmares, night terrors, flashbacks, emotional constriction and numbing, irritability and low frustration tolerance, normal to compromised memory, normal to impaired concentration, impaired ability to establish and maintain effective interpersonal relationships, and unemployability.  The GAF scores for the Veteran ranged from 40 to 60 representing serious to moderate symptoms. 

2.  During the period on appeal the Veteran's PTSD did not manifest symptoms of complete social impairment.

3.  The Veteran's service-connected PTSD precludes substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 70 percent disabling, and no higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for an award of TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities. Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks entitlement to an evaluation in excess of 50 percent disabling for PTSD.  The Veteran's PTSD disability is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.

When evaluating a mental disorder, consideration shall be given to the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation will be based on all the evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of examination.  It is the responsibility of the rating specialist to interpret reports of examinations in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2. 

Under the provisions of Diagnostic Code 9411 a rating of 50 percent is assignable for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly-learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A rating of 70 percent is assignable for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships. 

A rating of 100 percent is assignable for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score, which is defined by DSM-IV as a number between zero and 100 percent, that represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126 (a).

GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.  

The Veteran submitted a private psychological evaluation report dated in February 2009 prepared by Dr. O.  The Veteran reported symptoms of anhedonia, psychasthenia, and dysphoria.  He reported occasional suicidal ideations by history.  He denied gesturing or attempts.  He acknowledged a long history of triphasic sleep disorder.  Sleep acquisition was difficult and sleep was often disrupted by disturbing nightmares with war-related content.  Occasional night terrors were also described with extreme psychomotor episodes of agitation and acknowledgment of superficial injuries to his wife because of his nocturnal flailings.  Unexpected touch frequently resulted in either defensive or aggressive posturing and hypervigilance to sound and motion resulted in repeated perimeter checks.  He had hyperarousal to loud noises and fireworks, his back was required to be against the wall to observe entrances, sounds of helicopters resulted in intrusive and ruminating thoughts of Vietnam and he had avoidance of crowds.  Flashbacks were transient and correlated to the noisome odor of burnt meat.  There were manifestations of emotional constriction and numbing with generalized malaise and apathy to surroundings.  He had fantasies of retaliation and aggressive impulse.  Movies and documentaries with war themes, especially Vietnam, resulted in appreciable escalation of psychomotor agitation.  The Veteran reported that he avoided establishing close relationships with people outside of the immediacy of his nuclear family.  Symptoms of irritability and low frustration tolerance lessened since his self-removal from employment.  Memory was compromised.  He discovered himself to be absentmindedly attending to activities without conscious awareness resulting in fragmented and inefficient attention to his environment.  Immediate and recent memory deficits disrupted focus on readings and loss of concentration to television programs and conversations with others.  Manifestations of being oppositional and defiant were characteristic of his work environment.  

Psychological testing did not reveal evidence of positive malingering.

In summary, the Veteran was noted to manifest physiological and psychological reactivity in both internal and external cues that represent aspects of the original trauma.  He reported severe sleep impairment with nightmares, exhibited symptoms of hypervigilance and exaggerated startle responses, emotional lability and psychomotor agitation.  The severity of his psychological decompensation had moderate impairments within marital and familial functioning and his symptoms of emotional disinhibition had marked impairment in social and industrial adaptability.  The Veteran self-truncated his career because his emotional extremes compromised his capacity for appropriate comprehension, reasoning, and judgment.  Symptoms of road rage and reduced capacity for sustained focus and concentration necessitated early retirement because of the high risk factors to himself and others.

The Veteran was diagnosed with PTSD and assigned a GAF score of 46.  The GAF score was described as a lack of emotional and behavioral predictability secondary to the psychological sequelae of his PTSD symptoms.  He could not perform a normal workday or workweek without markedly disruptive psychological symptoms.  He employed behavioral avoidance to circumvent minor transient stress resulting in rapid and extreme psychological disruptions.  The Veteran was not capable of returning to his career as a driver, nor was he capable of alternative vocational rehabilitation.

The Veteran was afforded a VA medical examination in September 2009.  The Veteran was reported to be married for 40 years.  He had good relations with his family.  He reported that he attended church weekly.  He fished and hunted.  He did not have a history of suicide attempts.  He had a history of violence/assaultiveness described as domestic violence with wife when he got out of the Army.  He worked for United Parcel Service (UPS) as a delivery man and retired in 2003 after 30 plus years.  Psychiatric examination revealed the Veteran to be clean and appropriately dressed.  Psychomotor activity was unremarkable.  Speech was slow and clear.  He was cooperative, friendly, and attentive.  Affect was appropriate.  Mood was good and euthymic.  Attention was intact.  Though process and content was unremarkable.  There were no delusions and he understood the outcome of behavior.  He understood that he had a problem.  He had difficulty initiating sleep.  Energy levels were low and he took occasional naps.  The Veteran's wife reported that he has dreams that agitate him.  There were no hallucinations, inappropriate behavior, obsessive/ritualistic behavior, panic attacks, homicidal thoughts, or suicidal thoughts.  He interpreted proverbs appropriately.  He had good impulse control and no episodes of violence.  He was able to maintain minimum of personal hygiene.  He had no problem with activities of daily living.  Memory was normal.  

He made efforts to avoid activities, places, or people that aroused recollections of the trauma.  He had difficulty falling or staying asleep and hypervigilance.  The disturbance did not cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.

The Veteran was diagnosed with PTSD and assigned a GAF score of 60.  The examiner opined that there are PTSD signs and symptoms that are transient or mild and decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.

Another psychological report prepared by Dr. O. and dated in March 2011 has been associated with the claims file.  The Veteran was noted to remain in his 41 years of marriage and to have continued episodic marital stress.  He reported frequent nightmares and night terror episodes resulting in symptoms of sleep deprivation.  He had symptoms of emotional lability, ease of irritability, and low frustration tolerance frequently precipitated stress within the marriage.  His acute anxiety symptoms contributed to social avoidance behaviors and resulted in symptoms of hyperarousal and agitation and often resulted in isolation and avoidant behaviors.  The Veteran reported that his impatience contributed to his limited exposure to his young grandchild.  He had increased difficulty with driving due to anxiety symptoms.  Social interactions were infrequent and essentially limited to two Vietnam veteran friends.  Recreational reading was not pursued because of his restricted ability to acquire and maintain focus and concentration.  He retired early because of his incapacity to endure the stress of his vocational responsibilities.  Minor stressful events often resulted in rapid and extreme emotional reactions disproportionate to the events.  Often his reasoning and judgment were skewed by his emotional lability and he felt himself to be dangerous to himself and others because of his impulsivity.  The Veteran was diagnosed with PTSD and assigned a GAF score of 42.  

The Veteran had reexperiencing of the trauma through intrusive and ruminating thoughts and dreams with both physiological and psychological reactivity to internal and external cues that symbolize aspects of his war experience.  Symptoms of emotional numbing with avoidant behavior patterns, restricted range of affect and loss of motivation were disclosed.  Avoidant behavior patterns were demonstrated because of multiple hyperarousal symptoms including hypervigilance and arousal, low frustration tolerance, poor concentration, and prolonged symptoms of sleep disturbance.  The Veteran remained incapable of sustained, gainful employment because of emotional, cognitive, and behavioral impairments of his psychological symptoms.

Dr. O prepared another psychological evaluation report in May 2012 which noted that the Veteran continued his marriage with symptoms of moderate marital discord.  Manifestations of low frustration tolerance and ease of irritability contributed to emotional distancing.  The Veteran's avoidance behaviors of social and community activities also resulted in additional psychological estrangement.  There were subtle symptoms of clinical depression with anhedonia, psychasthenia and dysphoria resulting in poor motivation for psychosocial participation within both familial and social environments.  He remained psychologically remote and detached from close relationships with others.  His social-recreational pursuits remained fishing and hunting with two social contacts.  He eschewed opportunities for attending plays, concerts, community programs and crowded restaurants because of his acute anxiety symptoms.  His restricted and insular lifestyle resulted in his depressive symptomatology.  He was retired from driving professionally for UPS.  He remained emotionally labile when required to navigate in heavy traffic.  He continued to exhaust efforts to avoid driving if possible.  Minor transient stress resulted in excessive emotional-behavioral responses out of proportion to the social transgressions.  He continued to exhibit intrusive and ruminating thought patterns of trauma that he encountered in service.  He remained uninformed as to events that precipitate his obsessive ideations.  He had disturbing nightmares and occasional night terrors.  The disrupted sleep pattern resulted in his poor ability to either acquire or maintain effective cognitive focus.  He described appreciable symptoms of cognitive neglect where pursued household items were forgotten while walking from one room to another and context of movies and reading materials were also lost, resulting in fragmented and disorganized memory functioning.

The Veteran was diagnosed with PTSD and assigned a GAF score of 40.  He remained markedly restricted in his capacity to function within vocation, social, familial, marital and intrapersonal functioning.  He demonstrated markedly impaired ability to establish and maintain effective interpersonal relationships and the severity, depth and persistence of the psychological sequelae of his clinical symptomatology precluded his ability to acquire and sustain competitive, gainful employment.  Minor transient stress resulted in rapid and extreme manifestations of psychological decompensation.  The provider opined that the Veteran could not successfully complete a normal workday or work week without manifesting disruptive cognitive, emotional, or behavioral symptomatology.

The Veteran was afforded a VA medical examination in August 2012.  The Veteran was diagnosed with PTSD and was assigned a GAF score of 60.  The examiner noted that the Veteran had occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during period of significant stress, or; symptoms controlled by medication.  

The Veteran had a few friends that he went fishing with.  These were childhood friends whom he grew up with and he will see them approximately once every two weeks.  He stated that he does not do much related to lack of interest and motivation.  His hobbies included fishing, hunting and yard work.  He liked to watch television and enjoyed the history and military channel.  He denied that lack of social engagement was a problem.  He was married and reported that he got along with his wife well and that she was very tolerant with him.  His wife indicated that he does not do well in crowds as he gets cranky and irritable.  He will see his adult children about once a week.  He had grandsons and he saw them but they got on his nerves.

The Veteran was retired and decided to do so because he had enough time in and wanted to leave.  He reported that he did not feel like working as he put his time in and did not want to have to interact with other people.  He reported problems with management as they said that he was a difficult person to deal with and did not take orders well.  He reported that he had been fired a few times but that the union got his job back.  When asked if he had to return to work if he thought he would be able to he stated that he would try but did not know if he could related to irritability, intolerance of people, and increased stress caused by driving.  

Mental status examination revealed that the Veteran was dressed appropriately, with normal grooming and hygiene, tense motor activity, defensive and guarded interpersonal relations, good eye contact, normal speech for rate, volume, tone and intensity, euthymic mood, flat affect, normal concentration and attention, normal memory, normal thought process, no auditory/visual hallucinations or delusions, and good judgment and insight.

Psychological testing revealed decreased concentration and the Veteran stated that he was unable to maintain focus on television shows and can only read for short periods of time.  He denied suicidal and homicidal ideation, intent or plan.  

He had recurrent distressing dreams of the event.  There were efforts to avoid thoughts, feelings, or conversations associated with the trauma.  He had markedly diminished interest or participation in significant activities.  He felt detachment or estrangement from others.  He had irritability or outbursts of anger and difficulty concentrating.  The symptoms described caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  Symptoms of depressed mood and anxiety were noted.

The examiner opined that while the Veteran experienced symptoms of a mental health condition it is not to a severity level that would preclude occupational functioning.  Employment or engagement in occupational/educational training may likely be a positive activity to help to reduce the Veteran's current symptoms.  Specific occupational impairment is perceived to be evidence in the areas of: interpersonal relations and ability to follow directions of management, low motivation and energy.  However, it is notable that when the Veteran had to continue working to reach retirement he was able to successfully complete a 30 year career.  The examiner commented on the private provider's opinion that the Veteran was unable to work and indicated that the statement was made without ability to make reference to any objective factors as the Veteran had not worked since 2009.

The examiner opined that the Veteran continued to evidence mild impairment to functioning with respect to symptoms of PTSD.  The degree of social impairment was determined to be at a mild level of severity.  While the Veteran reported that he did not have a lot of friends or social engagements and that these things make him feel "jittery" he also reported that this was not a problem for him and that he did not desire increased social engagement.  Lastly, the examiner stated that the Veteran did not have the expertise to opine as to whether the private opinion was more accurate that the VA examination.  The examiner stated that the Veteran's statements combined with his lack of engagement in mental health treatment, significant effort spent in appealing his level of service connection and psychological testing measures suggestive of overendorsement of symptoms are indicative of the possibility of seeking secondary gain.

In a December 2015 Memorandum Decision, the Court found that the Board "failed to critically engage Dr. [O]'s interpretation of the symptoms he observed."  The Court continued to indicate that in February 2009 Dr. O had opined that the Veteran's symptoms have had "moderate impairments within marital and familial functioning and his symptoms of emotional disinhibition has had marked impairment in social and industrial adaptability."  The Court indicated that Dr. O reported in March 2011 that the Veteran had recently experienced an "escalation of symptoms."  The Court reported that in May 2012, Dr. O wrote that the Veteran "remains markedly restricted in his capacity to function within vocational, social, familial, and intrapersonal relationships."  Further, the Court reported that Dr. O stated that "the severity, depth and persistence of the psychological sequelae of his clinical symptomatology preclude his ability to acquire and sustain competitive, gainful employment."  The Court stated that the symptoms described by Dr. O were more severe than those described by the Board and that the Board did not find that Dr. O's opinions were inadequate or otherwise deficient.  The Court stated that remand was necessary for the Board to fully engage Dr. O's opinions and explain why they did not convince it that a higher disability rating is warranted.  The Court found that the Board did not take all of the symptoms described into account, including that the Veteran did not handle stressful situations well and reports of occasional suicidal ideations by history.  The Court noted that although the Board found that the Veteran did not have an "inability to establish and maintain effective relationships", the evidence suggested that his was unable to establish new relationships.  The Court found that the medical opinions of record were "in equipoise."  [Later in the Memorandum Decision the Court concluded that the Veteran was unemployable due to his PTSD citing 38 C.F.R. § 4.16.].  

Review of the review of the record, in light of the analysis and findings of the Court, indicates that an evaluation of 70 percent disabling, and no higher, for PTSD is warranted.

The Board notes that the VA medical examiners have reported that the Veteran had good relations with his family, fished and hunted, had unremarkable psychomotor activity, thought content, and thought process.  The Veteran had difficulty with sleep.  The VA examiners assigned GAF scores of 60 and found that the Veteran's symptoms were transient or mild and decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  In August 2012 a VA medical examiner reported that psychological testing revealed decreased concentration and that the Veteran stated that he was unable to maintain focus on television shows and can only read for a short period of time.  The examiner noted that the Veteran's symptoms described caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The examiner in August 2012 indicated that the Veteran was not unemployable and that occupational/educational training may be beneficial.  The examiner commented upon the private provider's statements and reported that the statement was made without ability to make reference to any objective factors as the Veteran had not worked since 2009.  The examiner opined that the degree of social impairment was mild in severity.  As noted above, the examiner stated that the Veteran's statements combined with his lack of engagement in mental health treatment, significant effort spent in appealing his level of service connection and psychological testing measures suggestive of overendorsement of symptoms are indicative of the possibility of seeking secondary gain.

The psychological evaluations provided by Dr. O. indicate a reported occasional suicidal ideation by history, sleep difficulty, night terrors, flashbacks, ruminative thoughts, difficulty establishing close relationships with people outside the immediacy of the nuclear family, irritability and low frustration tolerance, compromised memory, and concentration problems.  The Veteran was assigned GAF scores of 46, 42 and 40 by Dr. O., indicating serious symptoms.  The private provider noted that the Veteran was unemployable due to the emotional, cognitive, and behavioral impairments of his psychological symptoms. 

The VA examiner has indicated that the Veteran's symptoms may be overreported and/or represent seeking secondary gain.  However, given that the Court has concluded that the medical opinions of record are in equipoise; that the Veteran is unemployable due to his PTSD; and, that the Veteran was noted to have a history of suicidal ideation as well as difficulty adapting to stressful circumstances and an inability to establish new relationships, the law of the case leads inevitably to the Board finding that the Veteran's symptoms approximate those contemplated by a 70 percent evaluation.  

The record does not reveal and the Veteran does not contend that his PTSD symptoms manifest in total occupational and social impairment.  The Veteran has been married the entire period on appeal and it is reported that he visits with his family as well as two close friends.  Further, the preponderance of the evidence does not show that the severity and symptoms of the Veteran's PTSD more nearly approximate symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Therefore, an evaluation in excess of 70 percent disabling is not warranted.

The Board finds that the record does not reflect that the Veteran's PTSD disability is so exceptional or unusual as to warrant the assignment of an evaluation in excess of 70 percent on an extraschedular basis.  See 38 C.F.R. § 3.321 (b)(1).  The Veteran's symptoms such as a history of suicidal ideation as well as difficulty adapting to stressful circumstances and an inability to establish new relationships are contemplated by the rating criteria.

The discussion above reflects that the symptoms of the Veteran's PTSD disability are contemplated by the applicable rating criteria.  His PTSD is manifested by occupational and social impairment.  The applicable diagnostic code used to rate the disability provides for ratings based upon occupational and social impairment.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

III.  TDIU

The Veteran seeks entitlement to a TDIU.  In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  See M21-1, Part IV, Subpart ii, Chapter 2(F)(1)(c).  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

As stated above in August 2012 the VA examiner stated that the Veteran's statements combined with his lack of engagement in mental health treatment, significant effort spent in appealing his level of service connection and psychological testing measures suggestive of overendorsement of symptoms are indicative of the possibility of seeking secondary gain.  The Board acknowledges that this was not discussed in the June 2014 Board decision.  The Court discerned that the August 2012 VA medical opinion and those of Dr. R.O. are in equipoise based on a lack of factual findings that would indicate that the August 2012 examination was more probative.  The Court concluded that the Veteran has demonstrated that he is unemployable by reason of service-connected disabilities and ordered that the Board remand the Veteran's request for a TDIU to the Director, Compensation and Pension Service for extraschedular consideration, in the event that an evaluation in excess of 70 percent disabling for PTSD is not granted by the Board upon the Court's remand.

Here, the Board grants entitlement to an evaluation of 70 percent, and no higher, for PTSD.  As such, entitlement to a TDIU is granted.

[It is noted that even if the Board were to not grant an evaluation of 70 percent disabling for PTSD at this juncture, irrespective of what the Director, Compensation and Pension Service might find on remand for consideration of entitlement to TDIU on an extraschedular basis, the law of the case would dictate that the Veteran is unemployable and entitlement to TDIU would be granted.] 


ORDER

Entitlement to an initial evaluation of 70 percent disabling, and no higher, for PTSD, is granted.

Entitlement to a TDIU is granted.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


